Citation Nr: 1139034	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for residuals of a shrapnel wound to the right shoulder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1958, and from December 1958 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Decision Review Officer (DRO) in May 2009.  In January 2010, the Veteran testified at a Travel Board hearing before the undersigned.  Transcripts of both hearings are of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for service connection for PTSD and residuals of a shrapnel wound to the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was initially denied in a February 2000 rating decision.  The RO again denied the claim in July 2000 and September 2001 rating decisions.  The Veteran was notified of those decisions, but did not perfect an appeal.

2.  The evidence received since the September 2001 rating decision is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2011); 38 C.F.R. §§  20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

In light of the favorable disposition, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.
Analysis 

The RO initially denied the Veteran's claim of entitlement to service connection for PTSD in a February 2000 rating decision.  The RO found that there was no probative evidence demonstrating that the Veteran had a current diagnosis of PTSD, and the claim was denied.  Upon receipt of additional evidence, including the Veteran's personnel file, the RO again denied the claim on the merits in July 2000 for lack of a verified stressor.  The Veteran did not file a timely appeal of either of these decisions and they became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103. 
Following enactment of the VCAA, the Veteran's claim for PTSD was again addressed on the merits in September 2001 and denied for lack of a verified stressor.  The Veteran was informed of the September 2001 decision but failed to perfect an appeal.  Thus, the September 2001 decision became final.  Id.  

The Veteran filed this application to reopen his claim in June 2008.  Accordingly, the issue before the Board is whether new and material evidence has been received since the September 2001 rating decision, the last final decision, such that the claim may be reopened. 

In this regard, although the RO declined to reopen the previously denied claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end. 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The claim for service connection for PTSD may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in September 2001 consisted of the Veteran's statements, his service personnel and service treatment records, lay statements submitted on the Veteran's behalf, VA medical records, and the report of a VA psychiatric examination in May 2000.

Newly received evidence includes the Veteran's May 2009 and January 2010 hearing testimony, in which he provided additional details regarding his stressor incidents during service.  This testimony was not previously considered by decision makers and is thus not cumulative or redundant.  Moreover, this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for PTSD is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  To that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition of the Veteran's service connection claims.

The Veteran relates his current PTSD and right shoulder shrapnel wound to incidents occurring in Southeast Asia coincident with his duties as an undercover investigator with the CIA during active service.  

Service personnel records do not reflect service in Southeast Asia, but do confirm that the Veteran was an intelligence specialist and received both clearance and top secret clearance on a number of occasions.  Additionally, the Veteran has submitted notarized lay statements and an excerpt from JFK: Breaking the Silence which describe his CIA detail during service.  In light of this conflicting evidence, the Board finds that further attempts should be made to corroborate the Veteran's involvement in Special Operations Forces classified missions in accordance with VA Fast Letter 09-52 (December 9, 2009).  

Additionally, the Veteran testified that he previously provided VA with a statement from A.A., a corpsman who carried him to safety aboard the Iwo Jima after sustaining a bayonet wound to the face.  See Board Hearing Transcript (Tr.) at 7-12.  However, no such statement is of record.  Upon remand, the Veteran should be requested to submit this statement.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Pursuant to the guidelines set forth in VA Fast Letter 09-52 (December 9, 2009), provide the Veteran with a VCAA notice letter that includes the Special Operations Unit Development paragraph and requests that he provide information about his participation in classified missions during active service, to include locations and an approximate date (within a two-month period).  This letter should also request that the Veteran submit a copy of the supporting statement from A.A., the corpsman who carried him to safety aboard the Iwo Jima after sustaining a bayonet wound to the face, referenced during his January 2010 Board hearing.  
2.  Then, utilizing information already of record, including that contained in the Veteran's statements and DRO and Board hearing transcripts, and any new information offered by the Veteran in response to the above-referenced VCAA notice letter, attempt to verify the Veteran's involvement in Special Operations Forces classified missions.  In accordance with the instructions contained in VA Fast Letter 09-52, such action must include sending a follow-up letter to the Veteran if the information he provides is incomplete, and routing the claims folder to the Military Records Specialist for completion of the Special Operations Forces Incident document.  Associate all responses (positive or negative) with the claims folder.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


